Citation Nr: 0621194	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for left knee disorder.



ATTORNEY FOR THE BOARD

Katherine G. Doyle  










INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the benefit sought on appeal.  The 
veteran, who had active service from October 1966 to June 
1967, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that there 
appears to be additional private medical records that have 
not been obtained and are relevant to the veteran's claim.  
In this regard, a private medical record dated in January 
2003 indicates that an MRI of the veteran's left knee was 
recommended, and the veteran's informed the examiner who 
performed the September 2003 VA examination that he had 
recently undergone an MRI of his left knee.  However, a 
report of that MRI examination is not associated with the 
claims file and was not available for review by the examiner 
who performed the September 2003 VA examination.  The VA's 
duty to assist the veteran clearly extends to obtaining the 
report of the private MRI of the left knee.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file the report of the private MRI 
of the left knee performed following the 
office visit in January 2003.  

2.  The veteran should be afforded an 
examination of his left knee to ascertain 
the nature and etiology of any disorders 
which may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, the 
report of the private MRI reported 
performed in 2003 and the report of the 
September 2003 VA examination, and offer 
comments and an opinion as to whether the 
veteran has a currently left knee 
disorder that is causally or 
etiologically related to service.  In 
doing so, the examiner should comment on 
the clinical significance of the findings 
contained in the February 1967 service x-
ray of the left knee and any relationship 
to any currently diagnosed left knee 
disorder.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


